Citation Nr: 1607795	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for spinal cord injury T10 ASIA D paraplegia with neurogenic bladder and bowel status post L-3/4 interlaminar decompression with removal of herniated free disc fragment.  


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1981.  He died in May 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, the RO informed the appellant in writing that she had been substituted as the appellant in this case.

On the October 2011 VA Form 9, the Veteran requested a hearing before a Board member.  In April 2015, however, the appellant withdrew that request for a Board hearing.  Therefore, the Board finds that a hearing request is not pending.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in August 2011 where the examiner indicated that the Veteran's VA records were reviewed.  The examiner cited to treatment records which are not associated with the Veteran's electronic claims folder.  Specifically, the examiner noted that the Veteran's first documented complaint of low back pain was on April 20, 2008.  There are no treatment records which corroborate this.  Similarly, the examiner noted that the Veteran was examined on April 29, 2008 and assessed with pain secondary to musculoskeletal spams, unlikely radiculopathy.  Again, there are no treatment records which corroborate this.  Further, the examiner cited to an MRI that the Veteran underwent.  There are references in the current treatment records to an MRI; however, there are no actual MRI results a part of the record.  The Board notes that there are medical treatment records from 2008 of record; however, they are incomplete.  Therefore, on remand, the Veteran's complete treatment records should be obtained.  

Second, at a May 2011 Decision Review Officer (DRO) hearing, the Veteran testified that he believed his primary care physician at the Houston VA Medical Center misdiagnosed him and recommended incorrect treatment for his complaints of back pain which resulted in his paralysis and ultimate spinal surgery.  

Under the applicable law, when a Veteran suffers additional disability as the result of VA treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2014).

As mentioned above, the Veteran was afforded a VA examination in August 2011.  The examiner opined against any evidence of carelessness, negligence, or error in judgment on the part of the VA regarding the Veteran's treatment.  This examination was conducted by a certified physician's assistant at the same facility where the alleged mistreatment occurred.  The Board finds that a new medical opinion should be obtained from a doctor at a different facility from which the alleged mistreatment occurred.  

Finally, at a June 2008 VA psychology treatment visit, the Veteran reported that he would be applying for Social Security Administration (SSA) benefits.  As the Veteran's total medical picture may be relevant to his claim, specifically, whether based on the Veteran's medical picture, the proper standard of care was followed, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski , 2 Vet App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from 2002 to 2012 and associate them with the electronic claims folder.  

The Board notes that VA treatment records from June 2003 to June 2008 were uploaded to the Veteran's VBMS claims folder.  However, these records are incomplete.  Specifically, entries referenced in the April 2011 VA examination report (treatment in April and May 2008, including MRI and x-ray reports) are not a part of the VBMS file.  

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  (See June 2008 VA treatment note).  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the electronic claims file.

3.  Then, forward the Veteran's electronic claims folder to a VA orthopedic spine surgeon or neurosurgeon at a VA facility other than the Houston VAMC to review (and note such a review) and provide an opinion as to the following:

a)  Whether the Veteran had additional disability, to include a spinal cord injury T10 ASIA D paraplegia with neurogenic bladder and bowel status post L-3/4 interlaminar decompression with removal of herniated free disc fragment as a result of VA treatment starting in 2008, based on review of treatment records and clinical findings, as a result of VA treatment in April to May 2008.

b)  If so, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

c)  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or was the cause of the additional disability due to an event that was not reasonably foreseeable.  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

The examiner's attention is directed to the Veteran's reports that he was misdiagnosed and received improper treatment at VA.  See Decision Review Officer hearing transcript of May 2011.  

A full and complete rationale for any stated opinion is required.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

